Appeal by the defendant from two judgments of the Supreme Court, Kings County (Aiello, J.), both rendered May 17, 1986, convicting him of manslaughter in the first degree under indictment No. 75/84 and robbery in the first degree under indictment No. 39/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the record clearly establishes that he received adequate and meaningful legal representation (see, People v Baldi, 54 NY2d 137). Moreover, the defendant’s challenges to the adequacy of his plea allocutions have not been preserved for appellate review since he did not seek to withdraw his guilty pleas prior to sentencing *400(see, People v Demonde, 111 AD2d 867). In any event, the defendant’s claims are without merit.
Furthermore, the defendant’s claim that the concurrent sentences of 12Vi to 25 years imposed by the sentencing court were excessive is without merit. The defendant was promised these sentences at the time he pleaded guilty and cannot now be heard to complain in this regard (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Thompson, Rubin and Fiber, JJ., concur.